Case 1:15-cv-00382-HSO-JCG Document 327 Filed 01/03/19 Page 1 of 4

SOUTHERN DISTRICT OF MISSISSIPPI

   

 

 

 

 

 

 

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI JAN -3 2019
SOUTHERN DIVISION
ARTHUR JOHNSTON
YY OEPUTY’
DOUGLAS HANDSHOE PLAINTIFF
VS. CIVIL ACTION NO. 1:15¢v382HSO-JCG

VAUGHN PERRET, CHARLES LEARY &

DANIEL ABEL, D/B/A TROUT

POINT LODGE LTD OFNOVA SCOTIA

& IN THEIR INDIVIDUAL CAPACITIES

PROGRESS MEDIA GROUP LIMITED,

MARILYN SMULDERS, TORSTAR

CORPORATION, NATIONAL

GEOGRAPHIC SOCIETY, XYZ

FOUNDATION & JOHN DOES 1-50 DEFENDANTS

 

DEFENDANT CHARLES LEARY'S
PRO SE REBUTTAL TO MR. HANDSHOE'S OPPOSITION (ECF 323)
TO A MOTION TO STRIKE

 

COMES NOW Plaintiff by counterclaim Charles Leary, appearing pro se, to rebut
defendant by counterclaim Handshoe's opposition to Dr. Leary's Motion to Strike portions of Mr.
Handshoe's defense pleading. Leary filed a motion (ECF 302) for sanction or in the alternative
for additional time to file documents responsive to Mr. Handshoe's defense, which Dr. Leary
only received on December 3, 2018. Handshoe admits this is the day Dr. Leary received the
defense he mailed on November 9, 2018, without indicating the address was in Canada. In his
motion (302) Dr. Leary specifically mentioned a motion under Fed.R.Civ.P. 12(f). Mr. Handshoe
argues the Motion to Strike was filed out of time.

On December 6, 2018, the Court entered a text only order that stated “the motion
deadline will be extended to 1/4/2019.” Dr. Leary's Motion to Strike was filed on December 17,

2018.
Case 1:15-cv-00382-HSO-JCG Document 327 Filed 01/03/19 Page 2 of 4

Beyond this, Mr. Handshoe's opposition fails to address the deficiencies in his defense
pleading. Mr. Handshoe paints Dr. Leary as somehow ignoring the Court's guidance on pleading
affirmative defenses at pages 6-7 of his brief. However, because the Court declined to entertain
certain affirmative defenses at the Rule 12(b)(6) stage does not mean that Handshoe's affirmative
defenses as now actually pleaded are not deserving of striking. Dr. Leary was not attempting to
“mischaracterize the Court's previous Order.”

Handshoe posits that defending his “credibility as a journalist” justifies his prolix,
immaterial, scandalous, and shotgun pleading. It does not.

Mr. Handshoe fails to cite to any case law that would support his position. In fact, he
merely re-tells his conspiracy theory to the Court yet again.

The defense pleading filed by Mr. Handshoe's is deserving of striking in the way

specified by Dr. Leary in his memorandum brief supporting his motion.

RESPECTFULLY SUBMITTED, this the }| day of December , 2018.

OAS

CHARLES LEARY, DEFENDANT

vo

 

appearing pro se

308 5th Ave E
Vancouver, BC V5T 1H4
Canada

802-440-0213
foodvacation@gmail.com
Case 1:15-cv-00382-HSO-JCG Document 327 Filed 01/03/19 Page 3 of 4

CERTIFICATE OF SERVICE
I hereby certify that, on “ee i, iZ , 2018, I caused a true and correct copy of the above
and foregoing to be filed utilizing the Court’s CM/ECF electronic document filing system, which
caused notice of such filing to be delivered to all counsel of record and parties requesting notice,

and by United States First Class Mail, postage prepaid, to the following non-ECF participants
Case 1:15-cv-00382-HSO-JCG Document 327 Filed 01/03/19 Page 4 of 4

having appeared in this action:

[none]
2 df

fo

7 ; Z
Charles Ls Leary
